Citation Nr: 0307864	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  97-24 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, his spouse, his daughter, and his nieces


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied entitlement to service connection for 
PTSD.  The veteran perfected an appeal of that decision. 

The veteran's claim was remanded by the Board for further 
development in October 1998.  The development has been 
completed to the extent possible and the veteran's claim is 
now ready for consideration by the Board.

In July 1999 the RO issued a statement of the case on the 
issue of an increased (compensable) rating for malaria.  In 
an August 1999 statement the veteran stated that he was not 
seeking an increased rating for malaria.  The Board finds, 
therefore, that the veteran has withdrawn his appeal of the 
denial of a compensable rating, and that that issue is not 
currently before the Board.


FINDINGS OF FACT

1.  The medical evidence establishes a clear diagnosis of 
PTSD.

2.  The veteran served in combat in Korea.

3.  The medical evidence establishes a link between the 
diagnosis of PTSD and the veteran's combat-related stressors.




CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.304(f) (1993); 38 C.F.R. 
§§ 3.303, 3.304(f) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has PTSD as the result of the 
stressful events he experienced during his service in Korea.

The Duty to Notify and to Assist

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation apply to the veteran's 
claim. Dyment v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. 
2002).  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the laws and 
regulation.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO informed the veteran of the evidence needed to 
substantiate his claim in April 1993, March 1995, and May 
1995 by instructing him to submit evidence of treatment for 
PTSD and a description of his claimed stressors.  The RO 
provided him a statement of the case and supplemental 
statements of the case in which the RO informed him of the 
regulatory requirements for establishing service connection, 
and the rationale for determining that the evidence he had 
then submitted did not show that those requirements were met.  
In a February 2002 notice the RO informed the veteran of the 
provisions of the VCAA in terms of VA's duty to inform him of 
the evidence needed to substantiate his claim and to assist 
him in developing the relevant evidence.  In that notice the 
RO informed the veteran of the specific evidence required to 
establish service connection, what VA would do to assist him 
in developing the claim, and what the veteran must do to 
establish entitlement.

The RO notified the veteran each time his case was sent to 
the Board, and informed him that any additional evidence that 
he had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
C.F.R. § 3.159(c) (2002).

The RO has obtained the veteran's service medical and 
personnel records and his VA treatment records, and provided 
him VA psychiatric examinations.  The RO requested 
verification of his claimed stressors from the appropriate 
Federal agencies, and copies of the records pertaining to his 
claim for Social Security benefits.  The veteran has 
submitted lay evidence in support of his claim, and provided 
testimony before the RO Hearing Officer in September 1997 and 
before the undersigned in January 2003.

The veteran and his representative have been accorded the 
opportunity to present evidence and argument, and have done 
so.  The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

The Board notes that subsequent to initiation of the 
veteran's appeal, the regulation pertaining to service 
connection for PTSD, 38 C.F.R. § 3.304(f), was revised.  In 
accordance with Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
if a regulation changes after the claim has been filed but 
prior to the conclusion of the appellate process, the 
provision that is more favorable to the veteran applies.  In 
addition, the Board is required to determine whether the 
original or revised version of the regulation is more 
favorable to the veteran.  VAOPGCPREC 3-00.

Pursuant to 38 C.F.R. § 3.304(f) as it was initially 
promulgated, service connection for PTSD required medical 
evidence establishing a clear diagnosis of the condition; 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  If the claimed in-service 
stressor was related to combat, service department evidence 
that the veteran served in combat was to be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the in-service stressor.  The regulation made no reference 
to any criteria, in terms of the sufficiency of the 
symptomatology or stressor, to be applied in determining if 
the veteran had PTSD.  38 C.F.R. § 3.304(f) (1993).

The Court has held that the diagnostic criteria for PTSD 
cannot be read in a manner that imposes requirements over and 
above those included in 38 C.F.R. § 3.304(f). Therefore, a 
"clear diagnosis" of PTSD by a mental health professional 
must be presumed to concur with the applicable diagnostic 
criteria for that disorder in terms of the adequacy of the 
symptomatology and the stressor.  If the Board finds that the 
diagnosis does not comply with the applicable diagnostic 
criteria pertaining to the adequacy of the symptomatology or 
the severity of the stressor, remand of the case for 
clarification of the diagnosis or additional examination is 
required.  Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The regulation was revised in 1999 in order to bring it into 
conformance with the Court's holding in Cohen.  Direct 
Service Connection (Post Traumatic Stress Disorder), 64 Fed. 
Reg. 32,807 (June 18, 1999) (codified at 38 C.F.R. § 3.304(f) 
(2002)).  The change in the regulation was effective March 7, 
1997, the date of the Court's decision in Cohen.

According to the revised regulation, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2002).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a non-combat experience, a veteran's lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen, 10 Vet. App. at 142.  

If the diagnosis of a mental disorder does not conform to 
DSM-IV, or is not supported by the findings on the 
examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.  38 C.F.R. § 
4.125(a) (2002).

In the May 1997 statement of the case the RO provided the 
veteran the original version of 38 C.F.R. § 3.304(f) in 
confirming the denial of service connection.  The RO has not 
considered the 1999 revision to the regulation, nor has the 
RO provided the revised regulation to the veteran.  Based on 
the disposition of the veteran's appeal, however, the Board 
finds that it can consider the original and revised version 
of the regulation without prejudice to him.  See Bernard v 
Brown, 4 Vet. App. 384, 392 (1993).  The Board further finds 
that neither version of the regulation is more favorable to 
the veteran.  VAOPGCPREC 3-00.

The Board notes that 38 C.F.R. § 3.304(f) was amended once 
again, effective from March 7, 2002.  The regulatory changes 
were primarily directed at claims involving service 
connection for PTSD due to personal assault.  The RO did not 
consider this later amendment with respect to the veteran's 
claim.  Since the veteran has not claimed that he has PTSD 
due to a personal assault, and due to the disposition of his 
appeal, the Board finds that it need not consider the May 
2002 amendment in adjudicating his appeal.


Analysis

The veteran claims that he has PTSD due to many stressful 
events that occurred while he was serving in Korea.  In 
multiple statements and hearing testimony beginning in April 
1995 he reported that while in Korea he was a machine gunner, 
that he was involved in fire fights, and that he saw people 
killed.  His service personnel records include a section 
regarding his combat service, which shows that he 
participated in the CCF Spring Offensive in Korea from August 
1951 to May 1952.  Another section of the personnel records 
indicates that during most of that time he served in a field 
artillery unit.  

The RO has provided the veteran multiple VA psychiatric 
examinations since his claim was filed in April 1993, with 
conflicting conclusions as to a diagnosis of PTSD.  A VA 
psychiatric examination in May 1993 resulted in a diagnosis 
of an anxiety disorder, without panic attacks, and an 
examination in May 1995 resulted in a diagnosis of a major 
depressive disorder.

Other medical evidence, including the most recent VA 
psychiatric examination, shows a clear diagnosis of PTSD.  A 
November 1994 psychological evaluation, which included 
psychological testing, resulted in a diagnosis of PTSD, based 
on the veteran's reported symptoms.  The psychologist then 
noted, however, that the veteran appeared to experience major 
depression.  The VA psychologist recommended that the 
veteran's PTSD diagnosis be validated with relevant 
information about his traumatic experiences and with clinical 
observation over time.

The veteran again underwent a VA psychiatric examination in 
May 1999, which included a review of his medical records.  
Based on the results of the psychiatric interview and review 
of the medical records the examining psychiatrist then found 
that the veteran's history and psychiatric symptoms, 
including nightmares, agitation, isolation, avoidance 
behavior, and attempts to control his temper, met the 
criteria for a diagnosis of PTSD.  He further stated that the 
veteran's depression could be a sign of PTSD.  Because the 
most recent VA examination shows that the veteran's history 
and psychiatric symptoms meet the criteria for a diagnosis of 
PTSD, the Board finds that a clear diagnosis of PTSD has been 
established.

In addition to a clear diagnosis of PTSD, a grant of service 
connection for PTSD requires evidence that the veteran 
participated in combat, or that his claimed stressors have 
been verified.  The term "engaged in combat with the enemy" 
means more than having served in a theater of combat 
operations.  In order to be considered a combat veteran, the 
evidence must show that the veteran personally participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  A statement 
that the veteran participated in a particular operation or 
campaign does not establish that he engaged in combat, in 
that those terms encompass both combat and non-combat duties.  
VAOPGCPREC 12-99.

In his multiple statements, hearing testimony, and reports to 
the VA examiners the veteran has attributed his PTSD symptoms 
to his experiences while fighting on the front line in an 
artillery unit in the Korean War.  During the May 1999 
examination he reported having been bombed out of foxholes 
and exposed to extensive shelling.  The United States Armed 
Forces and Joint Services Environmental Support Group (ESG) 
has confirmed that his military occupational specialty was a 
gun crewman in light artillery, and that he was assigned to 
field artillery units in Korea.

At the January 2003 hearing the veteran submitted a statement 
from a fellow soldier, dated in December 2002.  This 
individual stated that he served in Korea with the veteran, 
that he and the veteran had experienced intensive combat 
while serving on the front lines of Korea, and that the worst 
aspect of their experience was the shelling.  

Given his assigned duties while in Korea and the consistency 
of his reports regarding his experiences there, the Board 
finds that the veteran's statements pertaining to combat 
service are credible.  His service personnel records verify 
that he served in Korea as a machine gunner in an artillery 
unit, and that he participated in the CCF Spring Offensive in 
Korea.  Finally, a fellow soldier who served with him has 
verified that he engaged in combat in Korea, and that he was 
subjected to shelling.  This evidence is consistent with the 
circumstances of his service.  The Board finds, therefore, 
that the veteran participated in combat while serving in 
Korea, and his statements alone are sufficient to establish 
the occurrence of the claimed stressors.  38 C.F.R. 
§ 3.304(f) (1993).

The VA examiner in May 1999 stated that his diagnosis of PTSD 
was based on the veteran's experiencing combat, including 
shelling and feeling as if he was going to die.  The 
veteran's claim is, therefore, supported by a clear diagnosis 
of PTSD, credible evidence of combat service, and medical 
evidence of a nexus between the PTSD and the combat service.  
For these reasons the Board finds that the evidence supports 
the grant of service connection for PTSD.


ORDER

Service connection for PTSD is granted.




____________________________________________
	N. W. FABIAN 
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

